Hooker, J.
On July 5, 1901, execution was issued on a judgment obtained by Ederheimer, Stein & Oo. against the plaintiffs. On July 5, 1901, this execution was levied by Ammon Hahn, deputy sheriff under the defendant, upon a stock of goods owned by the plaintiffs, and on July 10th they were excluded from possession. On July 17th the inventory and appraisement were completed, and plaintiffs were told to be on hand that afternoon to care for exemptions. They came at the designated time and began to take out exemptions, when the defendant announced that he had a chattel mortgage upon all the goods, and that he would not permit exemptions to be removed from the store, whereupon no further attempt to select them was made. Hahn set aside goods alleged to amount to $510 for exemptions, and then sold the stock to the execution creditors for $25, subject to the exemptions and mort*233gage. An hour or so later the defendant sold all of the goods to Muncey at chattel mortgage sale, leaving a deficiency upon the mortgage. An action of trover was brought against the sheriff for the exemptions, and at the close of plaintiffs’ evidence a verdict was directed for the defendant.
Upon the plaintiffs’ own showing, their exemptions were not sold on execution, and were sold on the foreclosure of the mortgage. There was no unlawful conversion by the defendant. It is unnecessary to discuss other points.
No error is found, and the judgment is affirmed.
Carpenter, Blair, Montgomery, and Ostrander, JJ., concurred.